LEHMAN, J. (dissenting).
The plaintiff sues upon an agreement which sets forth that:
“Whereas, the parties hereto were husband and wife, and have as issue one child, Stella; and whereas, said marriage was dissolved by a decree of the district court of North Dakota, dated May 17, 1899; and whereas, the party of the first part has appealed from said decree, which said appeal is to be heard at the next term of said court; and whereas, the parties hereto are desirous of ending all further litigation between them: Now, therefore, *582in consideration of the mutual covenants hereinafter set forth, and of the several sums of money paid on the execution of this agreement and to be hereafter paid, it is agreed as follows.”
Thereafter follow agreements by the plaintiff to withdraw her appeal and on the part of the defendant for the payment of certain sums of money. It seems to me that this agreement is contrary to public policy, and therefore void. “In support of good morals, public policy declares all agreements between husband and wife tending to facilitate a divorce to be void.” France v. France, 79 App. Div. 291, 79 N. Y. Supp. 579. It is true that, strictly speaking, the relationship of husband and wife had been dissolved, and it is also true that the plaintiff was not bound to appeal from the judgment of divorce already entered. Nevertheless, she had a right to take such appeal, and to test the correctness of the divorce, and by bargaining to withdraw such appeal she has entered into an agreement to facilitate a divorce, to which, I believe, the courts of this state should not give effect. Blank v. Nohl, 112 Mo. 159, 20 S. W. 477, 18 L. R. A. 350.